Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/28/2022 has been entered. Claims 1 and 4-14 remain pending in the
application. Applicant's amendments to the claims has overcome drawing objection previously set forth in the Non-Final Office Action mailed 08/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 13, on ll. 1-2, the recitation “wherein the flared portion is positioned at the opposite end of the body relative to the radial flange” is unclear whether “the opposite end of the body relative to the radial flange” refers to “an opposite end from the radial flange” claimed in claim 5. Meanwhile, if “the opposite end of the body relative to the radial flange” refers to “an opposite end from the radial flange”, the recitation does not further limit the subject matter of the claim upon which it depends (i. e. claim 5) and may raise 112d issue. For examination purpose, the limitation is interpreted as the opposite end is an opposite end of the body relative to the radial flange.
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoi 20200284432 in view of Pidcock 20040104538.

	Regarding claim 1, Kamoi teaches the invention as claimed: a combustor assembly (Fig. 2) for a gas turbine engine (Fig. 1), the combustor assembly (Fig. 2) comprising:
a liner (92a and 92b Fig. 1) having an inner wall (42) and an outer wall (43 Fig. 2) spaced apart from the inner wall (42 Fig. 2) to define a gap (annotated Fig. 2) therebetween, the liner (92a and 92b Fig. 1) at least partially defining a combustion chamber (41 Fig. 2);
an inner opening (annotated Fig. 2) defined by the inner wall (42 Fig. 2);
an outer opening (annotated Fig. 2) defined by the outer wall (43 Fig. 2), the outer opening (annotated
Fig. 2) defining an internal diameter (annotated Fig. 2) and being substantially concentric (Fig. 2) with the inner
opening (annotated Fig. 2);
a boss (42b Fig. 2) defined by the inner wall (42 Fig. 2) and extending around the inner opening (annotated Fig. 2) and into the gap (annotated Fig. 2);
a ferrule (44 Fig. 2) defining an axial direction (radial direction Fig. 2) and a radial direction (axial
direction Fig. 2) perpendicular to the axial direction (radial direction Fig. 2), the ferrule (44 Fig. 2) comprising:
a body (annotated Fig. 2) extending along the axial direction (radial direction Fig. 2) through the
outer opening (annotated Fig. 2) and defining a central bore (annotated Fig. 2) in fluid communication
with the combustion chamber (41 Fig. 2); and
a radial flange (44b Fig. 2) extending from the body (annotated Fig. 2) along the radial direction
(axial direction Fig. 2), the radial flange (44b Fig. 2) being positioned within the gap (annotated Fig. 2)
and defining a flange diameter (annotated Fig. 2) that is greater than the internal diameter (annotated
Fig. 2) of the outer opening (annotated Fig. 2); and
	a stop ring (43b Fig. 2) positioned around the outer opening (annotated Fig. 2) of the outer wall (43 Fig.
2), the stop ring (43b Fig. 2) defining an annular surface (annotated Fig. 2) extending along the axial direction
(radial direction Fig. 2), 
	Wherein a gap height (annotated Fig. 2) is defined between a bottom surface (annotated Fig. 2) of the stop ring (43b Fig. 2) and a top surface (annotated Fig. 2) of the boss (42b Fig. 2) along the axial direction (radial direction Fig. 2), a height (annotated Fig. 2) of the radial flange (44b Fig. 2) along the axial direction (radial direction Fig. 2), a movement of the ferrule (44 Fig. 2) along the axial direction (radial direction Fig. 2) is restrained (via inner wall 42 and outer wall 43 in Fig. 2 or possible via a spring 45), and the ferrule (44 Fig. 2) is axially (radial direction Fig. 2) slidable fitted into the stop ring (43b Fig. 2) (p. 3, [0026]).

    PNG
    media_image1.png
    923
    1385
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    937
    1385
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    908
    1385
    media_image3.png
    Greyscale

Kamoi teaches the general conditions of the claimed invention, but does not teach the claimed gap height being substantially equivalent (within ten percent) to a height of the radial flange.
However, Pidcock teaches a combustor assembly (Fig. 3) comprising a ferrule (52 Fig. 3) secured between an inner wall (28) and an outer wall (30) within a gap height (annotated Fig. 3), wherein the gap height (annotated Fig. 3) is larger than a height of the radial flange (the radial flange 60 in Fig. 3 of the combustor assembly 52 in Fig. 3 engages the inner wall 28 in Fig. 3 on its bottom surface in annotated Fig. 3, p. 2, [0033]) or equal to the height of the radial flange (if desired, the radial flange 60 in Fig. 3 of the combustor assembly 52 in Fig. 3 could also engage a top surface of a boss of annotated Fig. 3 of the inner wall 28 in Fig. 3, p. 1, [0005] and p. 2, [0033]). Pidcock also teaches the combustor casing moves relative to the combustion chamber because of the different thermal expansions during operation of the engine and the combustor assembly (Fig. 3) need to compensate for this movement (p. 1, [0002]).

    PNG
    media_image4.png
    515
    1114
    media_image4.png
    Greyscale

	As taught by Pidcock, the engagement of the radial flange within the inner wall and the outer wall determines the gap height to be greater or equal to the height of the radial flange.
It is noted that a particular parameter is a result-effective variable when the variable is known to achieve a recognized result, In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977) MPEP 2144.05(II). In this case, the recognized result is the control of the movement of the ferrule between the inner and the outer wall to compensate the different thermal expansions during operation of the engine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed gap height being substantially equivalent (within ten percent) to a height of the radial flange, as it is not inventive to discover the optimum workable range by routine experimentation as suggested by Pidcock (p. 1, [0002]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches the outer wall (43 Fig. 2) and the stop ring (43b Fig. 2) are integrally formed as a single monolithic component (Fig. 2 and 43b bending inward is formed in the outer wall, p. 3, [0026]).

Regarding claim 5, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches the ferrule (44) comprising the body (annotated Fig. 2) and the radial flange (44b Fig. 2) extending from the body (annotated Fig. 2) along the radial direction (axial direction Fig. 2). 
Kamoi in view of Pidcock discussed so far does not teach the ferrule further defines a flared portion, the flared portion extending away from the body along the radial direction (R2) at an opposite end from the radial flange.
However, Pidcock further teaches the ferrule (52 Fig. 3) further defines a flared portion (64 Fig. 3), the flared portion (64 Fig. 3) extending away from the body (annotated Fig. 3) along the radial direction (annotated Fig. 3) at an opposite end (following the axial direction in annotated Fig. 3) from the radial flange (60 Fig. 3).

    PNG
    media_image5.png
    708
    1136
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kamoi in view of Pidcock with Pidcock’s flared portion so that the body (Kamoi, annotated Fig. 2) of the ferrule (Kamoi, 44) has a flare portion (Pidcock, 64) extending away from the body (Kamoi, annotated Fig. 2) along the radial direction (Kamoi, axial direction Fig. 2) at an opposite end (Pidcock, annotated Fig. 3) from the radial flange (Kamoi, 44b) to guide an ignitor plug (Pidcock, article and 50) into the chamber (Pidcock, through said apertures in claim 8 and 68 in Fig. 3) via a seal to overcome leakage (Pidcock, [0004]) and compensate for the movement caused by the different thermal expansion during operation of the engine (Pidcock, [0002]).

Regarding claim 6, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches wherein the radial flange (44b) is slidably received (axially slidably abuts against, [0006 and 0008]) within the gap (the gap between the inner wall 42 and the outer wall 43 as shown in annotated Fig. 2) such that the ferrule (44) may slide along the radial direction (axial direction).

Regarding claim 7, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches wherein the liner (formed by the inner wall 42 and the outer wall 43) is an outer liner (outside liner portion 29a as shown in circular area 2 in Fig. 1) of the combustor assembly (Fig. 2).

Regarding claim 8, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches the central bore (annotated Fig. 2) of the ferrule (44) and the inner opening (annotated Fig. 2) of the inner wall (42).
Kamoi in view of Pidcock as discussed so far does not teach an igniter extending through the central bore of the ferrule and including a distal end positioned proximate the inner opening of the inner wall.
However, Pidcock further teaches an igniter (50 Fig. 3) extending through the central bore (62 Fig. 3) of the ferrule (52 Fig. 3) and including a distal end (50A Fig. 3) positioned proximate the inner opening (66 Fig. 3) of the inner wall (28 Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kamoi in view of Pidcock with Pidcock’s ignitor so that an igniter (Pidcock, 50) extending through the central bore (Kamoi, annotated Fig. 2) of the ferrule (Kamoi, 44) and including a distal end (Pidcock, 50A) positioned proximate (as shown in Pidcock Fig. 3) the inner opening (Kamoi, annotated Fig. 2) of the inner wall (Kamoi, 28) to provide ignition for the combustor (Pidcock, 15) via a seal to overcome leakage (Pidcock, [0004]) and compensate for the movement caused by the different thermal expansion during operation of the engine (Pidcock, [0002]).

Regarding claim 10, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches wherein the combustor assembly (Fig. 2) is disposed between a compressor section (22 and 23) and a turbine section (31 and 32), the turbine section (31 and 32) being mechanically coupled to the compressor section (22 and 23) through a shaft (15 and 16).

Regarding claim 13, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches the opposite end of the body relative to the radial flange (due to 112b issue, the limitation is interpreted as the opposite end (annotated Fig. 2) is an opposite end (annotated Fig. 2) of the body (annotated Fig. 2) relative to the radial flange (44b)). 

    PNG
    media_image6.png
    690
    1080
    media_image6.png
    Greyscale

Kamoi in view of Pidcock discussed so far does not teach the flared portion is positioned at the opposite end of the body relative to the radial flange.
However, Pidcock further teaches the flared portion (64 Fig. 3) is positioned at the opposite end (as shown in annotated Fig. 3) from the radial flange (60 Fig. 3).

    PNG
    media_image7.png
    500
    1122
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kamoi in view of Pidcock with Pidcock’s flared portion so that the flare portion (Pidcock, 64) is position at an opposite end of the body (Kamoi, annotated Fig. 2) relative to the radial flange (Kamoi, 44b) for the same reason as discussed above for claim 5.

Regarding claim 14, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches the internal diameter of the outer opening (annotated Fig. 2).

    PNG
    media_image8.png
    716
    933
    media_image8.png
    Greyscale

Kamoi in view of Pidcock discussed so far does not teach the flared portion defines a flared diameter that is less than the internal diameter of the outer opening.
However, Pidcock further teaches the flared portion (64 Fig. 3) defines a flared diameter (annotated Fig. 3) that is less than (as shown in annotated Fig. 3) the internal diameter (annotated Fig. 3) of the outer opening (68).

    PNG
    media_image9.png
    615
    1100
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kamoi in view of Pidcock with Pidcock’s flared portion so that the flare portion (Pidcock, 64) defines a flared diameter (Pidcock, annotated Fig. 3) that is less than (Pidcock, as shown in annotated Fig. 3) the internal diameter of the outer opening (Kamoi, annotated Fig. 2) for the same reason as discussed above for claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamoi 20200284432 in view of Pidcock 20040104538 in further view of Dudebout 20200132304 as evidenced by WERTZ 20180179956.

Regarding claim 9, Kamoi in view of Pidcock teaches the invention as claimed and as discussed above. Kamoi further teaches an inner wall (42).
Kamoi in view of Pidcock does not teach formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material.
However, Dudebout teaches a gas turbine engine (title) comprising an inner liner (202 Fig. 2) and an outer liner (204 Fig. 2), wherein the inner liner or the outer liner has a dual wall hot section part (300 Fig. 3), comprising an inner wall (302 Fig. 3), an outer wall (204), a gap (314) formed between the inner wall and the outer wall, a plurality of pedestals (306 Fig. 3), a plurality of impingement cooling holes (308 Fig. 3), a plurality of effusion cooling passages (312 Fig. 3), and the dual-wall structure (300 Fig. 3) is formed using an additive manufacturing process, such as a direct metal laser sintering (DMLS) (p. 4, [0034]).
Dudebout does not teach the steps required for direct metal laser sintering (DMLS); however, the direct metal laser sintering (DM LS) requires the following steps: forming a plurality of layers by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material as evidenced by WERTZ (WERTZ, Fig. 3 and p. 3, [0028]).
Therefore, Dudebout implicitly teaches the steps of forming a plurality of layers (WERTZ, in a layer-by-layer manner, p. 3, [0028]), including depositing a layer of additive material (WERTZ, a cross sectional layer of the object, p. 3, [0028]) on a bed (WERTZ, 214 Fig. 3) of the additive manufacturing machine; and selectively directing energy (WERTZ, an energy beam 236, Fig. 3) from an energy source (WERTZ, a laser 220, Fig. 3) onto the layer of additive material (WERTZ, a cross sectional layer of the object, p. 3, [0028]) to fuse a portion of the additive material (WERTZ, the energy beam 236 sinters or melts a cross sectional layer of the object, p. 3, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Kamoi in view of Pidcock with the teaching of Dudebout as evidenced by Wertz to use an additive manufacturing process, such as a direct metal laser sintering (DMLS) (Dudebout, p. 4, [0034]) to form the inner wall (Pidcock, 28 Fig. 3) to provide a dual-wall cooling approaches. while simultaneously reducing the susceptibility to manufacturing tolerances.

Response to Arguments
Applicant's arguments regarding to art rejection filed 10/28/2022 have been fully considered, but not persuasive because
Kamoi teaches every claimed structure of the combustion assembly in claim 1, in particular, “a gap height defined between a bottom surface of the stop ring and a top surface of the boss along the axial direction and a height of the radial flange”, see details above. Moreover, the Pidcock teaches a concept of restraining the ferrule between a gap height, wherein the gap height is larger than or equal to a height of the radial flange to compensate the different thermal expansions during operation of the engine. Thus, it would be obvious to one of ordinary skill in the art to apply Pidcock’s concept, i. e. a gap height is larger than or equal to a height of the radial flange, to Kamoi’s structure, i. e. a gap height defined between a bottom surface of the stop ring and a top surface of the boss along the axial direction and a height of the radial flange, without requiring a substantial reconstruction and redesign of the elements shown in Kamoi. 
Furthermore, Pidcock teaches it is possible to use a spring 45 to restrain the ferrule 44 between the inner wall 42 and the outer wall 43 ([0027]), which means restraining function can be conducted without spring 45 without requiring a substantial reconstruction and redesign of the elements shown in Kamoi. 
Regarding new claims 13 and 14, a new ground of rejection is applied to this office action, see above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/               Examiner, Art Unit 3741 

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741